Waties, J.,
delivered the opinion of the whole court, that a new trial ought to be granted, on the ground that the defendant ought to have been allowed to give in evidence, by way of discount, the agree, ment of the plaintiff to satisfy the notes given jointly by Mackin and the defendant, as a condition of the assignment, and the payment of the said notes by the defendant. That the action was maintainable, because it was proved that great part of the goods had been actually sold, and the money received for them, with the know, ledge, and by the consent, of the defendant, who knew of the as. signment, and who by his acquiescence, implicitly sanctioned the act of his brother. With respect to the admission of P. Creyón, as a witness, the opinion of the court was, that he was an admissi. ble witness for the plaintiff; and that it was for the advancement of justice to oblige a witness to give evidence against his own interest, where .he is not under a necessity to disclose any fact which might lead to expose him to infamy ; and that as to his being interested, to the prejudice of the defendant, the court could not discover any ground for such a presumption.